Filed 9/27/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND165







Beth L. Mastrony, 		Plaintiff and Appellant



v.



Paul A. Mastrony, 		Defendant and Appellee







No. 20050002







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Gary A. Holum, Judge.



AFFIRMED.



Per Curiam.



Robert G. Will and Faron E. Terry (on brief), Terry Law Office, P.O. Box 717, Minot, N.D. 58702-0717, for plaintiff and appellant.



Richard L. Hagar, Kenner Sturdevant & Cresap, PC, P.O. Box 970, Minot, N.D. 58702-0970, for defendant and appellee.

Mastrony v. Mastrony

No. 20050002



Per Curiam.

[¶1]	Beth Mastrony appealed from a judgment of divorce.  On appeal, Beth Mastrony asserts the court erred in awarding custody and in dividing the marital estate.

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(2).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring